Citation Nr: 9911362	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  95-21 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD) with associated 
major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel




INTRODUCTION

The veteran had active service from July 1967 to April 1969.

Service connection is also in effect for tinnitus, rated as 
10 percent disabling; and hearing loss and plantar verruca, 
each evaluated as noncompensably disabling.

This appeal is brought to the Board of Veterans Appeals (the 
Board) from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco.  During the course 
of the current appeal, the veteran was briefly in California, 
and thereafter changed his residence to Arizona, and the RO 
currently with jurisdiction is Phoenix.

The veteran filed his initial claim for service connection 
for PTSD on January 27, 1993.  In October 1993 the RO granted 
entitlement to service connection for PTSD, and a 10 percent 
rating assigned from the date of claim.

The veteran provided testimony at a personal hearing held 
before a Hearing Officer at the RO in March 1995.  In June 
1995 the RO Hearing Officer granted an increased rating of 50 
percent for PTSD effective from January 27, 1993, the date of 
the original claim.  

In September 1997 the RO affirmed the determination 
previously entered, and associated major depressive disorder 
with the service-connected PTSD, effective January 27, 1993.  





FINDINGS OF FACT

1.  Under old criteria, the veteran had considerable but less 
than severe overall psychiatric impairment.

2.  Under new criteria, the veteran has some reduction in 
reliability and productivity with depression, but no 
significant impairment of memory or judgment; he continues VA 
care and counseling, his GAF is at about 60 on a stable 
basis, he has sought out ongoing care and education, and has 
a full-time job.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for PTSD with associated major depressive disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996); 38 C.F.R. § 4.130; Diagnostic 
Code 9411; 61 Fed.Reg. 52695-52702 (Oct. 8, 1996) (effective 
November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Evaluations of service-connected disabilities are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  



Wherever there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for the rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The Board must also consider the history of the disability 
and all regulatory provisions which are potentially 
applicable through the assertions and issues raised in the 
evidence of record as required by Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

However, when entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although recorded history of the disability may be reviewed 
in order to make a more accurate evaluation, see 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. (1994).

The schedular criteria for evaluation of psychiatric 
disabilities were revised effective November 7, 1996.  

The old schedular provisions of Diagnostic Code 9411, 
applicable to PTSD claims, require that evaluation will be 
based on certain criteria:  When the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; and there 
are totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, and the veteran is demonstrably unable to 
obtain or retain employment, a 100 percent rating is 
assignable.  






When the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment, a 70 percent rating is 
assignable.  When the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment, a 50 percent rating is assignable.  38 C.F.R. 
Part 4, Code 9411.

There are additional guidelines for evaluating PTSD, i.e., 
social impairment per se will not be used as the sole basis 
for any specific percentage evaluation, but is of value only 
in substantiating the degree of disability based on all of 
the findings.  38 C.F.R. § 4.132, Note (1).  Social 
inadaptability is to be evaluated only as it affects 
industrial adaptability.  38 C.F.R. § 4.129.  It is not 
required and "not expected...that all cases will show all the 
findings specified" by the rating schedule.  38 C.F.R. § 
4.21.

Under the revised provisions of Diagnostic Code 9411, 
effective November 7, 1996, a 100 percent disability 
evaluation is warranted for total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; or memory loss for names of close relatives, one's own 
occupation, or one's own name. 38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 70 percent disability evaluation is warranted for 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.  Id.

A 50 percent disability evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.126, Diagnostic Code 9411 
(1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).



Factual Background

A number of outpatient treatment records and assessments are 
in the file for comparative purposes.  

Extensive VA and fee-basis psychological and psychiatric 
assessments are in the file.  

A Vet Center counselor who had assessed the veteran's 
progress in 1993 and 1994 indicated that since returning from 
service, the veteran had dedicated himself to education and 
human services administration.  He had been hired in early 
1993 as director of the Seattle Veteran's Action Center, the 
first job he had had which brought him into contact with 
other veterans.  The counselor had initially felt that he was 
doing well, but later described the veteran's PTSD 
symptomatology as having been triggered by that association.  
From early 1993 to November 1994, WM, the counselor, said 
that he had quickly gone from functioning fairly well to 
being virtually unable to function at all, and was on the 
latter date, "quite possibly too impaired to seek gainful 
employment at this time".  

On February 1995 VA hospitalization for evaluation of sleep 
apnea, an evaluator assessed the veteran's mental functioning 
as Global Assessment of Functioning (GAF) of 80.

In March 1995, HRB, M.D., who had been the veteran's group 
health physician since 1988, indicated that he had a variety 
of problems including PTSD, and in coping with stress, he had 
over-consumed food and had become obese.  In this period of 
time, the physician stated that the veteran had declined and 
had now become quite impaired in his ability to continue in 
this occupation.

On VA hospitalization in June 1995, the veteran said that 
everything had exacerbated him in the past two years.  The 
examiner had seen the veteran before and had also reviewed 
his record.  It was noted that the PTSD diagnosis was well 
established.  He was becoming increasingly fatigued, had 
stopped watching films and television shows about war, and 
had developed increasingly severe responses to various 
stimuli reminding him of Vietnam.  He continued to see the 
counselor and a psychiatrist and was taking medications.  

The veteran had a constant feeling of depression which was 
associated with work stress; he also had a deeper more severe 
depression where he felt suicidal and everything seemed very 
negative.  He was having extensive intrusive memories and 
nightmares, and was having significant problems controlling 
his anger in conflicts over personnel at work.  He had 
experienced serious startle responses and several 
dissociative episodes when he could not find his car, and 
these usually occurred after a stressful work incident.

In June 1995, the examiner reported that the PTSD symptoms 
seemed worse, that the veteran was much more depressed and 
anxious; and that he had had work-related stress.  His job 
was about to end with the dissolution of the funding for the 
position, and he was quite depressed at that.  His GAF was 
then estimated as 35.

On VA evaluations as an outpatient in October 1995, the 
veteran's GAF was said to be 60.  He was attending school in 
Texas.  He reported some suicidal thoughts but denied intent 
or plans.  Medications were continued.  

Outpatient reports show that the veteran was seen in February 
1996; his father had died several weeks before, and this had 
upset him.  He had lost some weight and had cut down on his 
dose of Troxidone which he said helped somewhat in making him 
less sedated.  In June 1996, he was seen and said to have 
some carpal tunnel problems.  He had finished school and said 
he was going to move to Arizona and try to find work and be 
nearer his VA PTSD care-givers.

On VA examination in January 1997, the veteran reported that 
after service he got married and had a child.  He had been 
married for 18 years.  He later went back to school, and took 
an incomplete because he had a hard time focusing and was 
lacking in motivation.  He reported that when he was in a 
restaurant, he had to sit in the corner because he could not 
have people at his back.  He reported being claustrophobic 
and having nightmares about running in the dark.  He had 
problems being around people and thus remained isolated most 
of the time.  The veteran reported that he avoided movies 
which would bring about flashbacks or bad memories, and that 
something as simple as a firecracker or similar noise would 
set him off.  On examination, he reported depression and said 
his mood was up and down.  His sleep was irregular, his 
energy low and his interest in sex was nil.  He had fair 
insight, judgment and memory.  GAF was felt to be 50.  
Diagnosis was PTSD.

An evaluation by VA in April 1997 shows that the veteran's 
sleep apnea was due to his obesity and not his PTSD.

On VA examination in June 1997, the examiner noted that 
according to the file, on examination two years before, the 
veteran's PTSD and depression were such that his GAF was 35.  
The veteran said that his depression was the biggest problem, 
and it was worse at times.  When he hit an anxiety producing 
"low", he would have suicidal thoughts and would "go way 
down".  

The veteran reported having flashbacks, frequent nightmares 
and was continuously fatigued.  He said that he had "cycles 
of depression" which would last from 1-2 weeks.  During those 
cycles, he would not be able to function or complete his 
daily activities.  He reported that he would become down, 
would have no motivation, would have irregular sleep 
patterns, would go on binge eating, and would have suicidal 
thoughts.  He had had difficulty with relationships with 
people and had moved around a lot.  He was currently homeless 
and was camping because it was free.

The veteran said that he had gotten his care as a VA 
outpatient and went to Prescott for counseling.  He had been 
divorced since 1988, and had a son, age 20 with whom he was 
still in contact.  He said that he had had many jobs, and 
many of these had ended because he moved around and he had 
not been able to find a good job where he wanted to live.  He 
had recently found a job as a day laborer.  He had been 
living with his mother and son earlier in the year in 
Washington so he could have knee surgery.  Thought content 
contained some suicidal ideation when he was experiencing 
depressed symptoms.  Mood was a little anxious, but 
computations were well done.  Recurrent moderate major 
depressive disorder and PTSD were diagnosed on Axis I.  GAF 
was felt to be 60.  


Analysis

Upon review of the record, the Board concludes that the 
veteran's claim for an increased evaluation for PTSD with 
associated major depressive disorder is well grounded.  
38 U.S.C.A. § 5107;  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  The veteran's contentions concerning the 
severity of his PTSD (that are within the competence of a lay 
party to report) are sufficient to conclude that his claim 
for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).  

This case involves an appeal as to the initial rating insofar 
as the Hearing Officer increased from 10 to 50 percent the 
rating for PTSD with major depressive disorder effective from 
the date of claim.  See Fenderson v. West, 12 Vet. App. 119 
(1999). 

In initial rating cases, separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as "staged" ratings.  However, in the case at hand, 
and for reasons that will be apparent from the discussion 
below, the Board finds that a staged rating is not 
appropriate with regard to an increased evaluation for PTSD 
with major depressive disorder.   

Evaluations of the veteran's mental health, from the time of 
his claim in 1993 to date, are of record from a variety of 
sources, including several VA facilities as well as a 
counselor who has seen him over the years.  The aggregate of 
such evidence provides a sound basis for evaluating his 
continued mental health as compared to the regulations in 
effect both before and since the changes effective in 1996.  

The Board would note that while the veteran was initially 
assigned a 10 percent rating from the date of his claim in 
1993, after his personal hearing, and the acquisition of 
additional clinical evidence, the Hearing Officer reassessed 
the veteran's overall mental health and thereafter 
effectuated a 50 percent rating also from the date of that 
initial claim.  Thus, the evidence showing that his symptoms 
from the 1993 date were in excess of that initially assigned 
was already unequivocally recognized.  

Specifically, certainly the veteran's declination evidenced 
in the record [such as that described by a counselor who had 
seen him over time since 1988 and others who reviewed his 
file in and after 1995], has already been addressed by the 
assigned 50 percent rating.  The remaining issue is simply 
the adequacy thereof.  

As noted above, two specific considerations must also be 
taken into account.  First, as noted above, under Fenderson, 
if the evidence warrants, "graded" (or staged) ratings may be 
assigned during that period if the evidence shows significant 
comparative difference in clinical symptomatology.  The Board 
finds that this is not evidenced, and such incremental, 
staged ratings are not required to adequately accommodate the 
nature of the veteran's complete disability.

Second, a change took place in pertinent regulations for 
rating PTSD with major depressive disorder, and the veteran 
is entitled to consideration under both old and new criteria, 
and to be given the benefit of those criteria which are more 
advantageous to him.  

In practical terms, the schedular criteria were rewritten in 
great part to utilize new psychiatric guidelines.  These were 
in turn based on the American Psychiatric Association's old 
criteria delineated in the Diagnostic and Statistical Manual 
of Mental Disorders, 3rd ed. (DSM-III) and the new criteria 
(Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed. (DSM-IV).

The record shows that the veteran has a history of some 
intrusive PTSD-related nightmares, with associated sleep 
disturbance, anger, and occasional suicidal ideation but no 
real plan for acting thereon.  Psychiatric examiners have 
assessed him as having some intermittent problems in either 
social or work environments.  

The Board is mindful of the array of GAF scores over the past 
several years.  The veteran has ranged from a high of 80 on 
one occasion, to a low of 35.  However, the prevalent and 
ongoing current GAF scores have been at or about 50-60, which 
has been a fairly constant range for several years.  

The veteran has a history of having problems with social 
interaction with others including family which led to his 
divorce in 1988.  Nonetheless, he recently stayed with his 
mother and son while being treated for medical problems, 
albeit he was later briefly homeless for a time after his 
return to Arizona.  On the other hand, his return to Arizona 
was a thoughtful response on his part to his situation, 
bringing him nearer to his PTSD care-givers and permitting 
him to go to school and prepare for alternative industrial 
potentials.  He has acknowledged that some of his lack of 
work has been due to the fact that he was moving around and 
under those circumstances, could not find anything suitable 
to his skills.

In the past, the veteran accepted what seemed to one care-
giver as a well-suited job working with other veterans with 
similar problems.  That did not work out in the long run, as 
the very thing that made the job good for him, namely his 
familiarity with the problems faced by these veterans, was 
the one thing that also made it most troublesome as it 
concomitantly raised his self-awareness as to, and acting out 
on, his own similar circumstances and associated problems.  


However, it is important to note that the veteran has now 
sought and obtained full-time work as a laborer after having 
taken the initiative to go to school and since then, 
relocating to get suitable work.  In fact, a careful Board 
review of his pattern of behavior shows some quite positive 
aspects in that he seems to recognize his problem areas and 
takes an approach that will best circumscribe and/or 
otherwise deal affirmatively and fairly constructively with 
those areas which are most troublesome for him.

Pursuant to the criteria in effect prior to 1996, the 
veteran's social and industrial inadaptability was certainly 
legitimately describable as "considerable", which under Court 
definitions and VA rulings, is deemed to be reflected in the 
50 percent rating.  He had some problems with handling 
stress, internalizing them for the most part in self-abusive 
activities such as overeating.  However, he has generally not 
externalized these or otherwise acted out in a precipitous 
manner, and his overall memory, insight and judgment have 
remained fairly stable.  

The veteran's suicidal ideation was never particularly 
directed toward action.  He has more recently lost much of 
the weight he had gained, and he has worked on his other 
stress-combating skills.  His depression is ongoing but 
nowhere near a level of panic, and his speech has remained 
logical.  It is not shown that his psychiatric disorder as 
examined in the light of DSM III was greater than 
considerable and the 50 percent is appropriate.

Similarly, when comparing the veteran's symptoms to 
guidelines set up within DSM IV, his depression is no more 
than moderate, he has found work, he functions independently, 
and has not lost the ability to compute or otherwise 
intellectually function and/or express himself.  His social 
and industrial inadaptability is considerable but no more 
than that, and he apparently remains committed to ongoing VA 
care and counseling. 



The veteran is quite capable of understanding complex 
commands, has no significant impairment of memory, exhibits 
relatively sound judgment; and his disturbances of motivation 
and mood are no more than considerable.  While he has had 
some difficulty in establishing a healthy work situation, he 
appears to have now done so.  

Thus, whether using old or new criteria, the Board finds that 
the veteran's symptoms since 1993 have been no greater than 
that contemplated within the 50 percent assigned by the 
Hearing Officer, and that a rating in excess thereof is not 
in order.  In that regard, his periodic acute intervals of 
ebb and falls are addressed in the entire impact of his 
mental health.  The rating assigned for the period since 1993 
reflects the basic aggregate of the evidence, taking into 
account both good and occasional brief but bad episodes on 
both sides of the psychiatric spectrum, and gives primary 
focus to the ongoing chronic symptoms and his ability to cope 
therewith.  

Parenthetically, the veteran himself appears to have grasped 
in 1993 that he had deteriorated from a psychiatric 
standpoint, and in fact filed his claim accordingly.  
However, since then, he has in fact done a rather remarkable 
job of developing and cultivating an understanding of his 
social and industrial deficiencies from a psychiatric 
standpoint and has adapted to them.  His GAF has stabilized.  
He initially ceased working (concurrently with the job 
ceasing to be funded) in a job which eventually exacerbated 
his problems due to the proximity of other veterans with 
similar problems.  He then went back to school, and now has 
again found suitable full-time work.  In the interim, he re-
established a relationship with his closest family members.  

Whether evaluating the veteran from old or new criteria, a 
rating in excess of 50 percent is not presently warranted, 
nor has an evaluation in excess of such been warranted in one 
or more incremental time frames since his reopened claim in 
1993.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 50 percent for PTSD with 
associated major depressive disorder.  Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD with associated major depressive disorder is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

